DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “the email history” on line 1, which lacks antecedent basis.  Claims 2 and 6 introduce the “email history” limitation.  For the purposes of prosecution, the examiner will interpret claim 4 as depending on claim 2. 
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/704569 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Examiner’s Note
There is no prior art rejection for claims 6, 7, and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Avritch et al. (U.S. Patent Application Publication No. 2007/0143407, hereinafter “Avritch”).

Claim 1:
Avritch discloses a method of verifying the authenticity of emails sent from a sender to a recipient the method comprising the steps of: 
providing a first email application for the sender (§ 0020, Lines 2-4; Standard e-mail client software) and a second email application for the receiver (§ 0102, Lines 1-2; E-mail client software of the recipient), the emails each having a sender’s email address, a receiver’s email address, and a user accessible field for receiving content (§ 0020, Lines 2-7; A sender authors an original e-mail message that identifies the sender, the recipient, and a subject and body), the content of the user accessible field being visible to the recipient upon opening an email inbox in the second email application (§ 0099, Lines 7-9; E-mail messages ultimately arrive in the inbox of their intended recipients); 
identifying the receiver for an email to be sent by the sender (§ 0020, Line 5; Indicating a desired recipient of the message); 
generating a current sequence marker for the receiver (§ 0039; Information that may be provided as payload include sequence numbers for fraud detection), the current sequence marker representing a next sequence identifier in a sequence of emails between the sender and the receiver (§ 0071, Lines 5-7; The sequence number is a unique identifier that is likely, but not guaranteed, to be generated simply by incrementing a value within the user’s account each time a stamp is issued); 


Claim 2:
Avritch further discloses wherein the current sequence marker is generated from an email history representing a record of emails previously sent from the sender to the recipient (§ 0071, Lines 5-7; The sequence number is a unique identifier that is likely, but not guaranteed, to be generated simply by incrementing a value within the user’s account each time a stamp is issued (i.e., for each email message sent), which would infer an email history). 

Claim 3:
Avritch further discloses wherein the current sequence marker comprises one or more characters selected from the group of sequential characters comprising letters, numbers, words from a sequential list of words, symbols from a sequential list of symbols, icons from a sequential list of icons and images from a sequential list of images (§ 0071, Lines 1-2; The sequence number represents a statistically unique 32-bit integer value).

Claim 4:
Avritch further discloses wherein the email history is contained in a database coupled to the first email application (§ 0071, Lines 10-11; Outlook client code caches the AccountID:Sequence values of recently validated stamps).

Claim 5:
Avritch further discloses wherein the database and first email application are configured to programmatically generate the current sequence marker (§ 0071, Lines 5-7 and 10-13; The sequence number is a unique identifier that is likely, but not guaranteed, to be generated simply by incrementing a value within the user’s account each time a stamp is issued (i.e., for each email message sent).  Outlook client code caches the AccountID:Sequence values of recently validated stamps—thereby facilitating the detection of a duplicate stamp (which should promptly be rejected as invalid)) and insert it into the user accessible field before sending the email ((§ 0039; Information that may be provided as payload include sequence numbers for fraud detection, which is user-accessible)).

Claim 10:
Avritch further discloses wherein the current sequence marker is a human readable alphanumeric sequence of characters (§ 0071, Lines 1-2; The sequence number represents a statistically unique 32-bit integer value). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Avritch et al. (U.S. Patent Application Publication No. 2007/0143407, hereinafter “Avritch”) in view of Official Notice.

Claim 8:
Avritch discloses the method as recited in claim 1.

Avritch does not appear to disclose wherein the user accessible field into which the current sequence marker is inserted is a subject field for the email.  However, the current sequence marker may be placed anywhere within the email message such as in the header, the subject field, or the body of the message, as long as it is user-accessible in order to perform the verification process. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Avritch’s user accessible field to be the subject field of the email message in order to perform verification without needing to access the body of the email message.  In the process of verifying the integrity of an email message, it would be advantageous to be able to perform said verifying without having to access the body of the message especially in the case where the email message is malicious (where you would not want to open said email message). 

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/18/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Avritch.  Accordingly, this action is being made non-final. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 8291065 (Goodman et al.) – A phishing detection module detects a phishing attack in a communication by determining that the domain is similar to a known phishing domain. 
U.S. Patent No. 8528079 (Wang) – A system determines whether a URL in an email is a potential phishing URL by determining a sender domain name and comparing it to the URL’s domain name. 
U.S. Patent Application Publication No. 2007/0101423 (Oliver et al.) – Extracting a plurality of reference points, classifying the plurality of reference points, and detecting that a message is a phish message based on the classified reference points. 
U.S. Patent Application Publication No. 2006/0101120 (Helsper et al.) - Inspecting an email message to see if it is being used in a phishing ploy.  During its inspection, the EScam server considers various criteria and assigns a score to the email message.  Based on the score, the system determines whether the email message is part of a phishing ploy or a legitimate email message. 
U.S. Patent No. 6507866 (Barchi) – Identifying undesired email messages by analyzing stored header fields of received email messages for patterns indicative of undesired email messages. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452